t c memo united_states tax_court daniel hugh o’connor petitioner v commissioner of internal revenue respondent docket no filed date daniel hugh o’connor pro_se randall craig schneider for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concessions the only issue remaining the notice_of_deficiency adjusted petitioner’s gross_income to include dollar_figure of other income dollar_figure of gambling income and dollar_figure of social_security continued for decision is whether petitioner may exclude from taxable_income dollar_figure he received from covance clinical research unit inc covance unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in nevada at the time he filed the petition since approximately petitioner has suffered from gout in covance advertised that it was conducting a gout study in honolulu hawaii petitioner was living in honolulu at the time and entered into a contract with covance to participate in the study for days and nights petitioner was confined to the covance medical facility he was required to adhere to a strict schedule during the study which included blood tests urine tests ekgs and vital continued income petitioner concedes that the dollar_figure of gambling income is includable in his gross_income however respondent concedes that petitioner is entitled to offset the gambling income by including dollar_figure of gambling_losses on his schedule a itemized_deductions the parties also agree that the adjustment to social_security income is computational and will be resolved by our holding herein screenings during the study covance provided petitioner and the other participants with meals_and_lodging petitioner was also required to participate in outpatient visits after the completion of the study petitioner received a payment of dollar_figure from covance covance issued a form 1099-misc miscellaneous income to petitioner petitioner timely filed a form_1040 u s individual_income_tax_return for he did not report the dollar_figure that he received from covance the internal_revenue_service irs audited his return during the audit on date petitioner submitted a form 1040x amended u s individual_income_tax_return on the amended_return petitioner reported dollar_figure of gambling income and the dollar_figure payment from covance stating in the explanation of changes that he did not report the items on his original return because they were overlooked the irs did not process petitioner’s amended_return during the audit and the audit appeal processes the irs requested that petitioner produce his contract with covance although petitioner had a copy of the contract he failed to produce it at the time of trial petitioner had a copy of the contract in a storage unit in hawaii but he did not introduce it into evidence opinion i burden_of_proof as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 petitioner argues that the burden_of_proof shifts to respondent under sec_7491 sec_7491 and shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including cooperation with the government’s requests for witnesses information and documents see also rule a the burden is on the taxpayer to show that he satisfied these prerequisites see richardson v commissioner tcmemo_2005_143 at trial petitioner made an oral motion to shift the burden_of_proof to respondent the factual issue in this case is whether the contract between petitioner and covance provided that the payment by covance to petitioner is excludable from gross_income as either compensation_for sickness or injury or a gift petitioner did not introduce the contract or testify to its terms therefore petitioner has failed to present credible_evidence that the contract provided that the payment was compensation_for sickness or injury or was a gift furthermore petitioner did not cooperate with the government’s request to produce the contract thus the conditions of sec_7491 are not satisfied and the burden_of_proof remains on petitioner ii deficiency petitioner does not dispute receiving the dollar_figure payment from covance however petitioner argues that the payment is not includable in his gross_income it is well established that pursuant to sec_61 gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 exclusions from gross_income are construed narrowly 515_us_323 petitioner argues that the covance payment is not includable in gross_income because it is excluded under sec_104 as compensation received on account of physical illness or physical sickness and excluded under sec_102 as property received by gift a sec_104 as relevant here sec_104 provides in part sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness in interpreting sec_104 the supreme court has held that damages are excludable from gross_income where a taxpayer proves the underlying cause of action giving rise to the recovery is based on tort or tort type rights and the damages were received on account of personal injuries or sickness see commissioner v schleier u s pincite pursuant to an amendment to sec_104 included in the small_business job protection act of pub_l_no sec stat pincite the second prong of the schleier test now requires a taxpayer to prove that the damages were received on account of personal physical injuries or physical illness see 422_f3d_684 8th cir aff’g tcmemo_2004_113 goode v commissioner tcmemo_2006_48 shaltz v commissioner tcmemo_2003_ henderson v commissioner tcmemo_2003_168 aff’d 104_fedappx_2 on date sec_1_104-1 income_tax regs was amended to provide that t he injury need not be defined as a tort under state or common_law taxpayers may apply the amendment retroactively 9th cir moreover satisfaction of the second prong requires the taxpayer to show a direct causal link between the damages received and the physical injury or sickness sustained lindsey v commissioner f 3d pincite petitioner bears the burden of proving that he satisfies both prongs of the schleier test see commissioner v schleier u s pincite 105_tc_396 aff’d 121_f3d_393 8th cir the determination of the purpose for payment from the contract is factual see bagley v commissioner t c pincite petitioner has been suffering from gout since roughly and he did not allege that he suffered from physical injury or sickness on account of the gout study petitioner did not prove a direct causal link between the payment he received from covance and the gout that he has suffered from since petitioner entered into a written contract with covance to participate in the gout study in he testified that he has the contract but he failed to produce it at trial without the contract we cannot determine that the payment was compensation_for anything except petitioner’s participation in the study mere participation in the study does not result in compensation_for damages received on account of physical injury or physical sickness b sec_102 sec_102 allows taxpayers to exclude from gross_income the value of property acquired by gift bequest devise or inheritance the supreme court has defined a gift_for statutory purposes as a transfer of property that proceeds from a ‘detached and disinterested generosity’ ‘out of affection respect admiration charity or like impulses ’ 363_us_278 citations omitted the donor’s intent is of critical import in deciding whether the property transferred was a gift id pincite petitioner argues that the payment from covance was a gift however petitioner did not introduce any evidence that demonstrates that covance paid him dollar_figure out of detached and disinterested generosity rather petitioner and covance entered into a contract for him to participate in a medical study following the study covance issued petitioner a form 1099-misc for the payment made pursuant to this contract the issuance of a form 1099-misc petitioner does not satisfy the requirements of any other paragraphs under sec_104 demonstrates that covance did not have donative_intent when it paid dollar_figure to petitioner therefore petitioner may not exclude the amount under sec_102 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
